Citation Nr: 1037872	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-21 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent 
for esophagitis, status post fundoplication.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1989 to March 1993.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The Veteran testified regarding this matter at a Video Conference 
hearing before the undersigned Veterans Law Judge in May 2009.  A 
transcript of the hearing has been associated with the claims 
file.

In June 2009, the Board remanded this matter for further 
development.  The required development having been completed, 
adjudication on the merits may proceed.  See Stegall v. West, 11 
Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's esophagitis, status post fundoplication, has been 
manifested by epigastric distress, dysphagia, pyrosis, 
regurgitation, and substernal pain, but these symptoms have not 
been productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 percent 
for esophagitis, status post fundoplication, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.114, Diagnostic Code 
7399-7346 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

With respect to increased rating claims, VA must provide the 
claimant with generic notice of the evidence needed to 
substantiate the claim, namely evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on employment, and of how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

The Veteran submitted his claim in February 2003.  He was 
notified by letter dated later that month of the evidence 
required to establish entitlement to an increased rating, the 
evidence not of record necessary to substantiate his claim for a 
increased rating, and his and VA's respective duties for 
obtaining evidence.  In March 2004, the RO issued a rating 
decision denying the Veteran's claim.  A letter dated in March 
2009 notified the Veteran of how VA determines disability ratings 
and effective dates for service-connected disabilities.

Given the above timeline, VA's duty to notify was not satisfied 
prior to the initial unfavorable decision by the AOJ.  "Various 
post-decisional communications from which a Veteran might have 
been able to infer what evidence the VA found lacking in his 
presentation" are not sufficient to cure notice timing errors.  
However, they may be cured by issuance of a fully compliant 
notice followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, the timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
(SOC) or supplemental statement of the case (SSOC), is sufficient 
to cure a timing defect).

The Board finds that the notice timing error in this case was not 
prejudicial to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (holding that determinations concerning prejudicial 
error should be made on a case-by-case basis); see also Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  It essentially has been 
cured.  Subsequent to the initial unfavorable decision by the 
AOJ, the notice provided to the Veteran was completed.  He was 
given time to respond before his claim then was readjudicated by 
way of SSOCs dated in April 2009 and June 2010.  He further was 
afforded, and took advantage of, the opportunity to participate 
effectively in the processing of his claim by appearing for a 
Video Conference hearing.  As, such, the duty to notify has been 
satisfied.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records as well as providing a medical examination 
and/or obtaining a medical opinion when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records have been obtained.  VA 
treatment records also have been obtained.  No relevant private 
treatment records have been obtained.  The duty to assist is not 
applicable in this regard, however, as the Veteran has not 
identified any such records.  See 38 U.S.C.A. § 5103A(b).  He was 
afforded a VA examinations in March 2003, October 2003, and 
October 2009.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence necessary for a fair adjudication of 
the claim that has not been obtained.  Hence, the Board finds 
that all necessary development has been accomplished, and no 
further assistance to the Veteran is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Therefore, appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Higher Evaluation

The Veteran seeks a higher evaluation for esophagitis, status 
post fundoplication.  He contends that this disability is more 
severe than contemplated by a 10 percent rating.

Disability evaluations are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  Separate 
Diagnostic Codes identify various disabilities and the criteria 
for specific ratings for the disabilities.  The percentage 
ratings represent as far as practicably can be determined the 
average impairment in earning capacity due to a service-connected 
disability.  38 U.S.C.A. § 1155.  The evaluation assigned is 
determined by comparing the extent to which a Veteran's service-
connected disability impairs his ability to function under the 
ordinary conditions of daily life, as demonstrated by the 
Veteran's symptomatology, with the schedule of ratings.  Id.; 
38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Disabilities must be reviewed in relation to their 
history.  38 C.F.R. § 4.1.  Examination reports must be 
interpreted, and if necessary reconciled, into a consistent 
picture so that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  When two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
However, any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are 
appropriate in any increased rating claim if distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 
1 Vet. App. at 49.  As such, the Veteran prevails when the 
evidence supports his claim or is in relative equipoise but does 
not prevail when the preponderance of the evidence is against the 
claim.  Id.

The Veteran's esophagitis, status post fundoplication, currently 
is rated by analogy to hiatal hernia under 38 C.F.R. §4.114, 
Diagnostic Code 7399-7346.  Pursuant to this Diagnostic Code, a 
10 percent disability rating is assigned when there are two or 
more symptoms for the 30 percent rating of less severity.  A 30 
percent disability rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health.  The maximum 60 percent 
disability rating requires symptoms of pain, vomiting, material 
weight loss, and hematemesis or melena with moderate anemia or 
other symptom combinations productive of severe impairment of 
health.  "Less severity," "considerable impairment," and 
"severe impairment" are not defined in the Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that the 
decision reached will be "equitable and just."  38 C.F.R. 
§ 4.6.

Additional Diagnostic Codes pertaining to disabilities of the 
digestive system afford disability ratings higher than 10 
percent.  Of particular note in this case is Diagnostic Code 
7203, which pertains to stricture of the esophagus.  However, VA 
regulations mandate that ratings under Diagnostic Codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will 
not be combined with each other.  38 C.F.R. § 4.114.  A single 
evaluation instead will be assigned under the Diagnostic Code 
which reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the overall 
disability warrants such evaluation.  Id.  The Board finds that 
Diagnostic Code 7346 addresses several of the Veteran's symptoms 
whereas Diagnostic Code 7203 addresses only the symptom of 
stricture, for which, as will be revealed below, there is 
somewhat contradictory evidence.  Diagnostic Code 7346 therefore 
reflects the Veteran's predominant disability picture.

VA treatment records dated in May 2002 document the Veteran's 
complained of severe stomach pain and nausea.  They further 
document that he was eating a usual amount and that Prilosec had 
been helpful in the past.  Upon physical examination, the 
Veteran's abdomen was tender over the xiphoid process.  An 
impression of peptic castritis was made.  Rabeprazole was 
prescribed.

VA treatment records dated in July 2002 reflect that the Veteran 
complaints of heart burn, daily episodes of nausea, and dry 
heaves but an inability to vomit.  Upon examination, he weighed 
169 pounds.  His abdomen was soft and nontender.  The Veteran's 
prescription for rabeprazole was increased.

VA treatment records dated in November 2002 reveal that the 
Veteran still was experiencing frequent episodes of nausea, 
abdominal pain, dry heaves, and an inability to vomit.  As a 
result, they further reveal that rabeprazole was ineffective.

In March 2003, the Veteran was afforded a VA esophagus and hiatal 
hernia examination.  He reported the ability to consume liquid as 
well as solid food but some pain in the epigastrium abdominal 
area and occasional diarrhea, for which he takes medication.  He 
denied dysphagia, hematemesis, melena, nausea, and vomiting.  The 
Veteran was found to be 150 pounds, which was noted not to be 
reflective of recent weight gain or loss.  His nutrition also was 
noted to be good.  Further examination revealed that his abdomen 
was soft, with a well-healed surgical scar.  There was no sign of 
anemia or regurgitation.  X-rays revealed a paraesophageal 
hernia.  The Veteran was diagnosed with postoperative repair, 
diaphragmatic hernia in 1993, and paraesophageal hernia.

Statements dated in June 2003 from A.H., the Veteran's wife, 
B.H., an individual of unknown relation to the Veteran, and J.B., 
the Veteran's friend, identified daily nausea and vomiting, 
stomach cramps, and weight loss as the Veteran's pertinent 
symptoms.

The Veteran was afforded a VA stomach, duodenum, and peritoneal 
adhesions examination in October 2003.  He indicated that he 
takes rabeprazole twice a day.  Although he reported nausea 
frequently associated with smells and after eating, he denied 
vomiting, hematemesis, melena, diarrhea, and constipation.  Upon 
physical examination, the Veteran's weight was found to be stable 
at between 154 to 156 pounds.  No signs of anemia were found, and 
there was no stomach pain or tenderness.  Reference was made to 
X-rays which revealed a paraesophageal hernia.  A diagnosis of 
status post Nissen fundoplication was made.

A VA treatment record dated in April 2004 contains the Veteran's 
complaint of nausea, vomiting, swallowing difficulty, and heart 
burn.  It also contains an indication that his abdomen was soft 
and nontender.

In addition to the information in the April 2004 VA treatment 
record, June 2004 VA treatment records note that the Veteran's 
dysphagia began approximately two months after his 1993 Nissen 
fundoplication and gradually has gotten worse.  However, they 
also note that he has not experienced weight loss.  Finally, 
these records reflect that his abdomen was soft.  Dysphagia was 
diagnosed.

VA treatment records dated in August 2004 note the Veteran's 
report of heart burn, difficulty swallowing, nausea, vomiting, 
and substernal stomach pain as well as shoulder pain after 
vomiting.  Further note was made regarding him being following 
for periodic stretching of his esophagus.

An October 2004 VA treatment record references an 
esophagogastroduodenoscopy (EGD) performed in July 2004.  No 
reflux epigastritis or gastric or esophageal tumor was found.  
Nevertheless, the Veteran complained of heart burn.  He 
indicated, however, that medication helps.  An assessment of 
gastroesophageal reflux disease (GERD) was provided, and the 
Veteran was instructed to continue taking omeprazole up to twice 
daily.

A VA treatment record dated in December 2004 indicates that the 
Veteran occasionally experiences diarrhea, which was not a 
problem.

In a January 2005 statement, the Veteran asserted that he has 
dysphagia, pyrosis, regurgitation, and associated arm and 
shoulder pain.

At his May 2009 Video Conference hearing, the Veteran testified 
that he has had his esophagus stretched approximately 6 times.  
He then indicated that he takes stomach medication as well as 
hydrocodone for pain.  Without these medications, he indicated 
that he almost cannot get out of bed and vomits every day.  The 
Veteran finally described his current symptomatology, which 
included heart burn, pain when swallowing or vomiting, pain going 
up his shoulders and into his arms when he vomits, and feeling 
like food "hangs up" near the site of his 1993 fundoplication 
procedure.

Another VA esophagus and hiatal hernia examination was afforded 
to the Veteran in October 2009.  The examiner interviewed him 
regarding the history of his disability and his current 
symptomatology.  In the former regard, he reported having an 
esophageal dilation in June or July 2004.  In the latter regard, 
he reported epigastric distress and heart burn several times per 
day; daily nausea, vomiting, dysphagia and regurgitation; pain in 
both shoulders; and feeling like the solids, and sometimes the 
liquids, he ingests get stuck for a few minutes near his sternum.  
He also reported that these symptoms were not relieved completely 
by the omeprazole and hydrocodone he takes.  However, he denied 
hematemesis and melena.  The examiner then physically examined 
the Veteran.  He was found to be in good overall general health 
upon examination.  His abdomen was mildly tender, but only over 
his surgical scar.  No evidence of anemia was found.  Next, the 
examiner reviewed the Veteran's available treatment records.  
Included among these were October 2008 X-rays which revealed a 
moderate size fixed hiatal hernia but no evidence of stricture or 
ulceration.  Also included were October 2009 X-rays which 
revealed a moderately large sliding hiatal hernia and mild to 
moderate gastroesophageal reflux.  An impression of moderately 
large sliding hiatal hernia with mild to moderate 
gastroesophageal reflux was made by the examiner.  He then noted 
that the Veteran was a construction worker, was currently 
unemployed due to the economy but was not retired, and 
experienced significant effects, such as increased tardiness and 
absenteeism, as a result of his disability.  Finally, the 
examiner opined that there was objective evidence of GERD and a 
moderately large hiatal hernia, but no objective evidence of 
esophagitis given that no lesions were found in the esophagus.  
He also opined that the Veteran's subjective symptoms "certainly 
interfere with" his occupation and daily life.

The Board finds that the next highest disability evaluation in 
excess of 10 disabling for esophagitis, status post 
fundoplication, is not warranted under Diagnostic Code 7346.  
Although some were not consistent throughout the entire period on 
appeal, the record reveals that the Veteran's disability was 
manifested by symptoms of epigastric distress, dysphagia, 
pyrosis, regurgitation, and substernal stomach pain as well as 
pain in his shoulders and arms.  The record further reveals that 
the Veteran's disability was manifested by additional symptoms 
such as feeling like solid and sometimes liquid food gets stuck 
or "hangs up" for a few minutes, severe stomach and abdominal 
pain, stomach cramps, nausea, dry heaves, vomiting, occasional 
diarrhea, and some weight loss.

However, these symptoms were not productive of considerable 
impairment of health.  Although the VA examiner who conducted the 
October 2009 esophagus and hiatal hernia examination opined that 
the Veteran's symptoms "certainly interfere with" his 
occupation and daily life, he characterized the Veteran's overall 
general health as good.  There is no indication from the other 
evidence that his health merited any other characterization 
earlier during the period on appeal.  The Veteran's nutrition was 
noted to be good in March 2003 despite his symptoms.  Since at 
least October 2004, he has indicated that his medication regimen 
helps minimize his symptoms.

The Board further finds that the highest disability evaluation is 
not warranted under Diagnostic Code 7346 for the Veteran's 
esophagitis, status post fundoplication.  There is no indication 
that he experienced hematemesis or melena with moderate anemia at 
any point during the period on appeal.  There also is no 
indication that he experienced other symptom combinations 
productive of severe impairment of health.  Indeed, as noted 
above, his symptoms do not result in even considerable health 
impairment.

Accordingly, the preponderance of the evidence is against the 
Veteran's claim of entitlement to a disability evaluation in 
excess of 10 percent for esophagitis, status post fundoplication, 
during any portion of the period on appeal.  Staged ratings thus 
are not warranted, and the benefit of the doubt rule does not 
apply.

III.  Extraschedular Consideration

The above determination continuing the Veteran's 10 percent 
evaluation for his esophagitis, status post fundoplication, is 
based on application of pertinent provisions of the VA's Schedule 
for Rating Disabilities.  The Board notes that there is no 
indication that referral for consideration of the assignment of a 
disability rating on an extraschedular basis is warranted.  See 
38 C.F.R. § 3.321(b).

The Court recently clarified the analytical steps necessary to 
determine whether referral for such consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of 
whether the evidence presents such an exceptional disability 
picture that the available applicable schedular rating criteria 
are inadequate because they do not contemplate the Veteran's 
level of disability and symptomatology first must be made by the 
RO or Board.  If the rating criteria are inadequate, the RO or 
Board must proceed to determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  If such related factors are exhibited, then 
referral must be made to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
extraschedular consideration.

In this case, there has been no showing that the Veteran's 
esophagitis, status post fundoplication, could not be 
contemplated adequately by the applicable schedular rating 
criteria discussed above.  Each of his symptoms, which together 
indicate his level of disability, was considered pursuant to 
these criteria and associated statutes, regulations, and caselaw.  
Higher ratings are provided for by the criteria, but, as 
explained above, the currently assigned rating adequately 
describes the severity of the Veteran's disability.

There also has been no showing that the Veteran's esophagitis, 
status post fundoplication, resulted in marked interference with 
employment.  The VA examiner who conducted the Veteran's October 
2009 esophagus and hiatal hernia examination noted that the 
Veteran experienced significant effects, namely increased 
tardiness and increased absenteeism, due to his disability when 
employed as a construction worker.  No more substantial effects 
were noted, however.  There further has been no showing that the 
Veteran's esophagitis, status post fundoplication, has required 
frequent periods of hospitalization.  While the Veteran indicated 
at his October 2009 VA esophagus and hiatal hernia examination 
that he was hospitalized in 1993 for his Nissen fundoplication, 
he denied any other hospitalizations.

Given that the applicable schedular rating criteria are adequate 
and that the Veteran's esophagitis, status post fundoplication, 
disability picture does not include exceptional factors, referral 
for consideration of the assignment of a disability evaluation on 
an extraschedular basis is not warranted.  See Thun, 22 Vet. App. 
at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

A disability evaluation in excess of 10 percent for esophagitis, 
status post fundoplication, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


